DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.
Regarding Prior art Wu, applicant argues:
Moreover, Wu teaches that a controller having an output coupled to said clock synthesizer for providing said clock control signal thereto, said controller providing said clock control signal such that said operating frequency and all harmonics thereof fall outside a selected channel and based on whether a spur, generated when said clock signal mixes with a signal generated in said clock synthesizer, falls within a desired range. See claim 10. Accordingly, Wu only teaches that that the operating frequency and harmonics fall outside the frequency range of the selected channel. Wu does not teach the feature of "the N-th harmonic is below the frequency range and the N+ I-th harmonic is above the frequency range, wherein the N-th harmonic and the N+ I-th harmonic are separated from each other by the operation frequency of the clock signal" as claimed in claims I and 10.

the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range.”  According to broadest reasonable interpretation, applicant is claiming the selection of a frequency range which resides between any two consecutive harmonics.  As cited in the previous office action, Wu teaches that upon providing a clock control signal, an operating frequency and all harmonics fall outside a selected channel and based on if a spur falls within a desired range.  Wu further teaches in C5, L34-42, wherein the desired range is a range that doesn’t produce any significant harmful spurs.  Examiner has interpreted this to teach that all harmonics would reside on the outside or above/below the selected range.
Also cited previously, Zhang teaches the selection of a frequency range based upon a VPP (video performance parameter) while Gao teaches generating clocks to control operation at different frequencies dependent upon an incoming selected channel to help determine how to reduce harmonics that may interfere.  An example of this is further taught in Zhang C12, L65 – C13, L11, wherein based on VPP, selecting 1.4 GHz interface frequency is preferred to avoid desense because harmonics of the 1.2 GHz clock frequency can interfere with the 2.4GHz band. Therefore, Examiner interprets the combination of Wu’s feature of a channel is selected wherein the harmonics fall on the outside, and Zhang’s feature of selecting a harmonic based on video performance to avoid desense between harmonics teaches the applicant’s featured claim.
Additionally, as will be discussed below, for the new amended portion, “wherein the N-th harmonic and the N+1-th harmonic are separated from each other by the operation frequency of the clock signal.”  Zhang is relied upon to teach this feature in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("Zhang" US 10356401), and further in view of Kamiya et al. (“Kamiya” US 20130297238), and Gao et al. (“Gao” US 20110050998).

Regarding claim 1, Zhang teaches a network streaming apparatus comprising:
a wireless transmission module configured to perform wireless communication with an external wireless access point (AP) through a wireless channel of a wireless frequency band; and [Zhang – Fig. 4: suggests a head mounted display (item 405) with a communication interface (item 418).  Fig. 1: suggests head mounted displays (items 105 and 103) wirelessly communicating with wireless access point (item 115)]
a host module configured to be electrically coupled to the wireless transmission module and to generate a clock signal to the wireless transmission module according to a frequency range of the wireless channel such that the wireless transmission module operates according to the clock signal, [Zhang – Fig. 4: suggests the communications interface (item 418) coupled to the microcontroller (item 460).  Col. 13, Line 56-65: suggests the controller of the HMD system can select a clock frequency for video data transfer within the HMD system based on the VPP. Col 6, L 53- Col 7, L 19: teaches a clock of the HMD controller provides a high-speed interface clock signal]
wherein the N-th harmonic and the N+1-th harmonic are separated from each other by the operation frequency of the clock signal. [Zhang – C6, L20-37: teaches when the high speed clock is near 1.2 GHz, harmonics of this frequency, occurring at 2.4 GHz, 3.6 GHz, and so on.]
Zhang teaches a host module that generates the clock signal, but does not explicitly teach wherein a clock generating unit transfers the clock signal with an operation frequency to the wireless transmission module;
Further, Zhang does not explicitly teach wherein the host module determines an operation frequency of the clock signal generated by the clock generating unit according to the frequency range of the wireless channel such that a plurality of harmonics that are generated by the clock generating unit when the clock generating unit generates the clock signal with the operation frequency are not within the frequency range.
wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range,

However, Kamiya teaches wherein a clock generating unit transfers the clock signal with an operation frequency to the wireless transmission module; [Kamiya – Para 0087, 0072: teaches The clock signal reception unit 202 receives the clock signal transmitted from the clock signal generation unit 103 of the CCU 100, frequency-divides the received clock signal to an operating frequency of the camera 200 and supplies the clock signal to the control information communication unit 203.] 
Zhang and Kamiya are analogous in the art because they are from the same field of operating frequencies [Para 0177].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s generated clock signal in view of Kamiya to signal communication for the reasons of reducing interference by providing the communications circuitry the most efficient operating frequency for transmission.
Zhang and Kamiya teaches a clock signal generated by the clock generating unit, but does not explicitly teach wherein the host module determines an operation frequency of the clock signal generated by the clock generating unit according to the frequency range of the wireless channel such that a plurality of harmonics that are generated by the clock generating unit when the clock generating unit generates the clock signal with the operation frequency are not within the frequency range.
wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range,

However, Gao teaches wherein the host module determines an operation frequency of the clock signal generated by the clock generating unit according to the frequency range of the wireless channel such that a plurality of harmonics that are generated by the clock generating unit when the clock generating unit generates the clock signal with the operation frequency are not within the frequency range. [Gao – Para 0036: teaches Clock generator 450 may generate digital clocks to control operation of the various components at different frequencies depending upon the frequency of an incoming selected channel, to reduce harmonics and sub -harmonics of digital clocks that may interfere with RF reception] 
Zhang, Kamiya, and Gao are analogous in the art because they are from the same field of communication frequencies [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Kamiya’s operation frequency in view of Gao to harmonic testing for the reasons of reducing interference by controlling operation frequencies to reduce harmonics of digital clocks.
wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range,

However, Wu teaches wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range, [Wu – Claim 10: discloses controller providing said clock control signal such that said operating frequency and all harmonics thereof fall outside a selected channel and based on whether a spur, generated when said clock signal mixes with a signal generated in said clock synthesizer, falls within a desired range]
Zhang, Kamiya, Gao, and Wu are analogous in the art because they are from the same field of frequency planning [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Kamiya, and Gao in view of Wu to determine an operation frequency to select to avoid signal interference.

Regarding claim 2, Zhang, Kamiya, and Gao teaches the network streaming apparatus of claim 1, wherein the host module further comprises:
a clock generation unit; and [Zhang – Col. 6, Line 53-59: discloses a clock of the HMD controller provides a high-speed interface clock signal that travels along an interconnect that connects the controller to the display module of the HMD.]
a processing unit electrically coupled to the clock generation unit and configured to receive channel configuring information related to the wireless channel from the wireless transmission module to control the clock generation unit generates the clock signal according to the frequency range of the wireless channel. [Zhang – As mentioned above, the clock is a part of the controller.  Col. 10, Line 63 – Col. 11, Line 4: discloses the controller of the HMD will configure its wireless connection and internal video data transfer rate accordingly. According to certain embodiments, the desense prevent logic may select a range of suitable display interface clock frequencies based on the value of the VPP]

Regarding claim 3, Zhang, Kamiya, and Gao teaches The network streaming apparatus of claim 2, wherein the host module further comprises a memory unit configured to store a look-up table that is configured to store different corresponding relations between the frequency range of the wireless channel and the harmonics generated by the operation frequency; [Zhang – Col. 14, Line 52-67: discloses the controlled of the HMD may consult a lookup table that is stored in memory on the HMD system where the lookup table will tabulate all available (interface clock, wireless connection band) pairs and whether or not the wireless connection has a high risk of suffering from desense based on prior measurements/tests. Col. 15, Line 1-5: discloses the lookup table can store a third parameter, referred to herein as a 
wherein the processing unit is electrically coupled to the memory unit to retrieve the look-up table therefrom and to select the operation frequency according to the frequency range of the wireless channel. [Zhang – Col. 15, Line 5-10: discloses the controller of the HMD will select a clock frequency for which the predetermined connection suitability parameter indicates the connection will have a low risk of desense]

Regarding claim 7, Zhang, Kamiya, and Gao teaches the network streaming apparatus of claim 1, wherein the wireless transmission module performs wireless communication with the external wireless AP through a WiFi protocol. [Zhang – Col. 3, Line 43-44: discloses next generation HMDs may also support wireless connectivity such as WiFi, LTE, Bluetooth, etc.]

Regarding claim 10, Zhang teaches a network streaming apparatus operation method used in a network streaming apparatus, wherein the network streaming apparatus operation method comprises:
performing wireless communication with an external wireless AP through a wireless channel of a wireless frequency band by a transmission communication module; [Zhang – Fig. 4: suggests a head mounted display (item 405) with a communication interface (item 418).  Fig. 1: suggests head mounted displays (items 105 and 103) wirelessly communicating with wireless access point (item 115)]
generating the clock signal having the operation frequency to the wireless transmission module by the host module such that the wireless transmission module operates according to the clock signal, [Zhang – Fig. 4: suggests the communications interface (item 418) coupled to the microcontroller (item 460).  Col. 13, Line 56-65: suggests the controller of the HMD system can select a clock frequency for video data transfer within the HMD system based on the VPP]
wherein a clock generating unit in the host module generates the clock signal [Zhang - Col 6, L 53- Col 7, L 19: teaches a clock of the HMD controller provides a high-speed interface clock signal]
wherein the N-th harmonic and the N+1-th harmonic are separated from each other by the operation frequency of the clock signal. [Zhang – C6, L20-37: teaches when the high speed clock is near 1.2 GHz, harmonics of this frequency, occurring at 2.4 GHz, 3.6 GHz, and so on.]
Zhang does not explicitly teach determining an operation frequency of a clock signal according to a frequency range of the wireless channel by a host module electrically coupled to the wireless transmission module such that a plurality of harmonics generated by the clock signal according to the operation frequency are not within the frequency range; and
Zhang teaches a clock generating unit in the host module that generates the clock signal, but does not explicitly teach wherein a clock generating unit in the host module generates with the operation frequency and transfers the clock signal to the wireless transmission module, and
 wherein the plurality of harmonics that are generated by the clock generating unit when the clock generating unit generates the clock signal with the operation frequency are not within the frequency range.
wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range,

However, Gao teaches determining an operation frequency of a clock signal according to a frequency range of the wireless channel by a host module electrically coupled to the wireless transmission module such that a plurality of harmonics generated by the clock signal according to the operation frequency are not within the frequency range; and [Gao – Para 0036: teaches Clock generator 450 may generate digital clocks to control operation of the various components at different frequencies depending upon the frequency of an incoming selected channel, to reduce harmonics and sub -harmonics of digital clocks that may interfere with RF reception]
wherein the plurality of harmonics that are generated by the clock generating unit when the clock generating unit generates the clock signal with the operation frequency are not within the frequency range. [Gao – Para 0036: teaches Clock generator 450 may generate digital clocks to control operation of the various components at different frequencies depending upon the frequency of an 
In addition, the rationale of claim 1 regarding Gao are used for these limitations.
Zhang and Gao teaches a host module that generates the clock signal, but does not explicitly teach wherein a clock generating unit in the host module generates with the operation frequency and transfers the clock signal to the wireless transmission module, and
wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range,

However, Kamiya teaches wherein a clock generating unit in the host module generates with the operation frequency and transfers the clock signal to the wireless transmission module, and [Kamiya – Para 0087, 0072: teaches The clock signal reception unit 202 receives the clock signal transmitted from the clock signal generation unit 103 of the CCU 100, frequency-divides the received clock signal to an operating frequency of the camera 200 and supplies the clock signal to the control information communication unit 203.]
In addition, the rationale of claim 1 regarding Kamiya is used for this limitation.
Zhang, Kamiya, and Gao do not explicitly teach wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range,

However, Wu teaches wherein the clock signal generates an N-th harmonic and an N+1-th harmonic closest to the frequency range of the wireless channel according to the operation frequency, wherein the N-th harmonic is below the frequency range and the N+1-th harmonic is above the frequency range, [Wu – Claim 10: discloses controller providing said clock control signal such that said operating frequency and all harmonics thereof fall outside a selected channel and based on whether a spur, generated when said clock signal mixes with a signal generated in said clock synthesizer, falls within a desired range]
In addition, the rationale of claim 1 regarding Wu is used for this limitation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Kamiya, Gao, and Wu as applied to claim 2 above, and further in view of Reznic et al. ("Reznic" US 20120054806).

Regarding claim 4, Zhang, Kamiya, Gao, and Wu do not explicitly teach claim 4.  However, Reznic teaches The network streaming apparatus of claim 2, wherein the host module comprises a secure digital input/output (SDIO) interface, and the host module is electrically coupled to the wireless transmission module through the SDIO interface such that the processing unit receives the channel configuring information from the wireless transmission module through the SDIO interface and the clock generation unit transmits the clock signal to the wireless transmission module through the SDIO interface. [Reznic – Para 0068: discloses Complex coordinate data (e.g. I/Q Data) from the application processor (710A) and video baseband IC (720A) may be transmitted through an SDIO (Secure Digital Input Output) interface to connectivity (e.g. Wi-Fi) IC 730A of the computing and/or communications device (700A)]
Zhang, Kamiya, Gao, Wu, and Reznic are analogous in the art because they are from the same field of streaming videos [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Kamiya, Gao, and Wu in view of Reznic to use a Secure Digital Input/Output interface for the reasons of securely transmitting data from the host module to the wireless transmission module.

Claims 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Kamiya, Gao, and Wu as applied to claim 1 above, and further in view of Mears ("Mears" US 20090122131).

Regarding claim 5, Zhang, Kamiya, Gao, and Wu do not explicitly teach claim 5.  However, Mears teaches the network streaming apparatus of claim 1, wherein the wireless transmission module is further configured to receive a channel setting command of the external wireless AP to perform the wireless communication with the external wireless AP through the wireless channel according to the channel setting command. [Mears – Para 0020: discloses optionally, at least one of the devices 
Zhang, Kamiya, Gao, Wu, and Mears are analogous in the art because they are from the same field of streaming multimedia devices [Para 0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Kamiya, Gao, and Wu in view of Mears to receive commands from an access point for the reasons of coordinating the operating channel setting.

Regarding claim 8, Zhang, Kamiya, Gao, and Wu do not explicitly teach claim 8.  However, Mears teaches the network streaming apparatus of claim 1, wherein the network streaming apparatus is an internet protocol television (IPTV) or a set top box (STB). [Mears – Para 0014: discloses Set top box 118 functions as a gateway between entertainment system 100 and media services received from a remote source. Media services are audio-based services (e.g., music, radio based talk show, streaming audio) and/or video-based services (e.g., television shows, movies, computer/video games) capable of being outputted by entertainment system 100 in selected audio and video output states]
Zhang, Kamiya, Gao, Wu, and Mears are analogous in the art because they are from the same field of streaming multimedia devices [Para 0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 9, Zhang, Kamiya, Gao, and Wu do not explicitly teach claim 9.  However, Mears teaches the network streaming apparatus of claim 1, wherein the host module is further configured to access the external wireless AP through the wireless transmission module to transmit a media stream to a media playback apparatus to be playback. [Mears – Para 0014: discloses Set top box 118 functions as a gateway between entertainment system 100 and media services received from a remote source.  Zhang may still be relied upon to teach a host module communicating with a wireless transmission module through an access point]
In addition, the rationale of claim 8 is used for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426